DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.

Allowable Subject Matter
Claims 1-2, 4-5, 7-10, 12, 14-18, 20-25 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Klein (US Publication Number 2007/0013809 A1) teaches a method that facilitates compression of video data in a computer system by performing the time-consuming task of computing the difference between successive frames of video data independently from the central processing unit. This frees the often-overburdened central processing unit from performing this time-consuming compression operation and can thereby improve the handling of video data. This method includes receiving a stream of data from a current video frame in the computer system. It also includes computing a difference frame from the current video frame and a previous video frame on-the-fly as the current video frame streams into the computer system.
However, the closest prior art of record does not disclose “generating, using a previous camera pose and a 3D representation of a shape of a user’s environment, a previous frame image as viewed from the previous camera pose; receiving compressed video data and camera pose data that defines a current camera pose different than the previous camera pose; generating, using the current camera pose and the 3D representation of the shape of the user’s environment, reprojection of the previous frame image as if viewed from the current camera pose instead of the previous camera pose, the reprojection of the previous frame image being usable to predict a current frame image as viewed from the current camera pose; and applying the compressed video data to the re-projected reprojection of the previous frame image to generate the current frame image, the compressed video data defining differences relative to the reprojection of the previous frame image” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1, 9 and 17.
Dependent claims 2, 4-5, 7-8, 22-23 are allowable as they depend from an allowable base independent claim 1.
Dependent claims 10, 12, 14-16, 24-25 are allowable as they depend from an allowable base independent claim 9.
Dependent claims 18, 20-21 are allowable as they depend from an allowable base independent claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674